DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  a non-display in line 1 should read “a non-display area” for being consistency with “a display area”.  	Appropriate correction is required.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0333391), hereinafter Park in view of Matsukizono (US 2019/0237489).
With respect to claim 1 Park discloses in Fig. 1, a display device 100 comprising:
a display panel (110) including a display area (120) and a non-display area and a non-display area (area data driver 160, scan driver 140, test region 130, 135), wherein the non-display area abuts the display area and include data connection lines (lines connect between data driver (160), OS test region ) and the data connection lines electrically connected to the data lines (DLs).
a scan driving unit including scan stages (144, 146, 148) and auxiliary stages (141, 142), the scan stages are electrically connected to the scan lines  (SSLs) for providing scan signals through the scan lines to the pixels (¶ [43], [48]), 
the auxiliary stages (dummy stage 141 may be one or more dummy stages  ¶ [54]) are disposed on the non-display area, include auxiliary transistors (¶ [51] and CIRP2a dummy stage in Fig. 3 and 4), and are for providing carry signals (CR) to one or more of the scan stages (at least on dummy stage 141a that generates a carry signal CR in response to a scan start signal SSP… Fig. 3, ¶ [60], and [62]). 
Park does not disclose the scan driver unit disposed on the display area, and wherein some of the auxiliary transistors overlap the data connection lines.
In the same field of endeavor, Matsukizono discloses gate driver   driving unit (110) disposed in the display area (800) as shown in Figs. 1 and 2 (¶ [47-48], and [50-51])  and auxiliary stages(112) overlap data connection lines(DOi); (see Figs. 2, 9; [0050, 0125-0126]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the gate driving circuit and the transistor of the dummy stage having transistor overlaps with the data connection line of Park in view of the 
Park as modified teaches some of the auxiliary transistors in auxiliary stages (see Park's Figs. 1, 7 ¶ [51, 78]) and  overlap the data connection lines(see Matsukizono's Figs. 2, 9; [0050, 0125-0126]).  

Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, Matsukizono in view of Im (US 2015/0008438).
	In reference to claim 2, Park as modified does not disclose, the auxiliary transistors share and auxiliary gate electrode, the gate electrode intersects the data connection line.
	In the same field of endeavor, Im discloses a driving circuit (in area II) of Fig. 1 comprising auxiliary transistors (T1 and T2) share the gate electrode (CG1) and (CG2) and the share gate electrode (GC1) intersects connection line (CW1) and share gate electrode intersects the data connection lines (CW2); (the common gate line CG1 may serve as common gate electrode of the plurality of first thin transistors T1: ¶ [57]).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the gate electrode of the transistors of Park in view of the teaching of Im in order to prevent the defects after the driver are attached to the display panel; see (¶  [5]).
	In reference to claim 3, Im discloses in Fig. 1, the gate electrode (see share gate electrode line of T1 connected to TPG2 in) and the scan lines (S1-Sn) extend lengthwise in a first direction (D2); and the data connection lines (CW1 and CW2) extend lengthwise in a second direction (D1) different from the first direction as shown in Fig. 2 (¶ [48-49] and Fig. 2).
	In reference to claim 4,  Im discloses in Fig. 2 comprising an auxiliary source connection line (see line of first source electrode of T1 in Fig. 1 connected to pad TPB  
	 an auxiliary drain electrode connecting line (drain electrode of T1 connected to D1, D1… ), and the auxiliary transistors (T1 and T2) include auxiliary source electrodes (E1a and E1b) and auxiliary drain electrodes (E2a and E2b) (each of the plurality of thin film transistors may include a gate electrode, a first electrode, and a second electrode. Each of the first electrode and the second electrode may be any one of a source electrode and a drain electrode, see ¶ [36]); the auxiliary source electrodes (E1a, Ebb) are spaced apart from each other and connected to the auxiliary source connecting lines (CW1) through source connecting holes (see connecting hole in Fig. Ea1 with CW1; Fig. 2 and 3, and wherein the auxiliary drain electrodes (E2a and E2b) are spaced apart from each other and are connected to the auxiliary drain connecting line (CW2) through the drain contact holes (see connecting holes of E1a, E1b, E2a, and e2b and in Fig. 3 ¶ [39-40], [51-52]).
	In reference to claim 5, Im discloses in Fig. 1, the auxiliary source connecting line (line connects source of T1 to pad TPB), and the scan lines  (S1) extend lengthwise in a first direction (scan line direction) , and wherein the data connection lines (line connects section II to  data driver 20)  are extend lengthwise direction, and Matsukizono discloses in Fig. 3b the auxiliary drain connecting line (line connects TFT-a to Cbst and TF-c) extends lengthwise in the first direction).
	In reference to claim 6, Im discloses in the auxiliary transistors further include
auxiliary channels (SW1 in Figs 2 and 3), and wherein the auxiliary channels overlap the auxiliary gate electrode (CG) and are disposed between the auxiliary source electrodes (EA1 and EA2)  and the auxiliary drain electrodes.
	In reference to claim 7, Im discloses in Figs. 2 and 3 that the data connection lines  (CW) overlap some of the auxiliary channels (SWs), some of the auxiliary source electrodes (EA1), and some of the auxiliary drain electrodes (EA2).
	
Claim(s) 8 s/are rejected under 35 U.S.C. 103 as being unpatentable over Park and Matsukizono in view of Seo, (US 2016/0267831)  hereinafter Seo. 
In reference to claim 8, Park discloses in Fig. 1a source driver (160) at a first edge of the display panel; and the auxiliary stages (141) are disposed between the scan stages (144-148) and the driver (160).
Park does not disclose a circuit board overlapping a first edge of the display panel and a source driving circuit disposed on the circuit board.
In the same field of endeavor, Seo discloses in Fig. 1 a circuit board (320-1-320-k) overlapping the first edge of the display panel (100) and a source driving circuit 300 (310-1 – 310-k) disposed on the circuit board (¶ [52-53]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide the circuit board in Park as taught by Seo to minimize the bezel width of the display device (¶ [6]).

Claim(s) 9-12 s/are rejected under 35 U.S.C. 103 as being unpatentable over Park, Matsukizono, Seo  in view of Chung (US 2019/0378463).
	In reference to claim 9, Park as modified does not the source driving circuit applies a start signal to a first scan stage among the scan stages, wherein the first scan stage is positioned closer to a second edge of the display panel than all other scan stages of the scan driving unit, and wherein the second edge of the display panel is opposite the first edge of the display panel.
	In the same field of endeavor, Chung discloses source driving circuit applies a start signal (SP) to a first scan stage (CSN) among the scan stages (CS1-CSN), wherein the first scan stage (SSN) is positioned closer to a second edge of the display panel than all other scan stages of the scan driving unit, and wherein the second edge of the display panel is opposite the first edge of the display panel (see scan driver circuit in Fig. 1 having a last line SLN that receive signal (Sn) from the last stage (CSN of 140); when the scan direction is reverse direction, an n-th stage CSN that is the last circuit stage receive a start pulse (SP) as a carry signal (¶ [81-82]).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Park to scan the gate driver from the first scan stage positioning closer to the second edge of the display in view of the teaching of Chung so that the scan driver may sequentially output a plurality of scan signals along the forward direction or sequentially output a plurality of scan signals along the reverse direction (¶ [30]).
In reference to claim 10, Chung, discloses in Fig. 4, each of the scan stages sequentially output the scan signals, starting from the first scan stage (¶ [79]).
In reference to claim 11, Chung discloses each of the scan stages (CSn in Fig. 4) includes a first scan transistor (T1), a clock terminal (CT3), a first node (QB), and a first scan capacitor (CQB), wherein the clock terminal receives a first clock signal (GCK), wherein the first scan transistor (T1) outputs the first clock signal to one of the scan lines (Sn) in accordance with a voltage of a first node (QB), and wherein the first scan capacitor (CQB) is disposed between a gate electrode of the first scan transistor and a source electrode of the first scan transistor (¶ [110]).
In reference to claim 12, Matsukizono discloses the first scan transistor (TF-c) of the first scan stage among the scan stages (see Fig. 3a and Fig. 3b) is disposed between two adjacent pixels (pixels  of SL(n)-SL(n+2)) and the first scan capacitor (Cbst) of the first scan stage is disposed other two adjacent pixels in the first direction (pixels of SL(n-2) and SL(n-1).

Claim(s) 13-14 s/are rejected under 35 U.S.C. 103 as being unpatentable over Park, and Matsukizono, Seo, Chung in view of Baude et al. (US. 2015/0134318), hereinafter Baude.
In reference to claim 13, Park as modified does not disclose the first scan transistor of the first san stage is aligned with the first scan capacitor of the second scan stage in the second direction different from the first direction.
In the same field of endeavor, Baude discloses in Figs. 8-9  first scan transistor (54B, and 56B) of the first san stage is aligned with the first scan capacitor (58A and 58B) of the second scan stage in the second direction (output direction) different from the first direction (each capacitor 58 may be formed by the input capacitance produced by gate/source overlap within a drive transistor 56 of a subsequent inverter stage 52 that is driven by the output of a respective inverter stage; see ¶ [64]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified scan transistor and capacitor of Park in view of the teaching of Baude to enhance stability may permit the use of OTFT circuitry to form a variety of thin film transistor-based logic circuit devices (see ¶ 7 of Baude),
In reference to claim 14, Park discloses the scan lines (SSL) extend lengthwise in the first direction (horizontal direction) and the data lines extend lengthwise in the second direction as shown in Fig. 1.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Seo.
In reference to claim 15, Park discloses in Fig. 1, a display device (100) comprising a display panel (110) including a display area (120) and a non-display area (other area than the display area 110), wherein the display area includes scan lines (GCLs), data lines (DLs) and pixel PXs connected to the scan lines and data lines
wherein the non-display area abuts the display area and includes data connection lines (lines connected data driver (160), and wherein the data connection lines are respectively electrically connected to the data lines (DL);
a scan driving unit (140) including scan stages (1444-148) and auxiliary stages (141);
a source driving circuit (160)
the scan stages (144-146) connected to the scan lines (SSL) for providing scan signals through the scan lines to the pixels (¶ [43], [48]), wherein the auxiliary stages are disposed on the non-display area and are for providing carry signals (CR) to one or more of the scan stages, and wherein the auxiliary stages (141) are disposed closer to the circuit board (area of data driver 160 and controller 180) than the scan stages (144-146) (see; Fig. 1 and  ¶ [60-62]).
Park does not a circuit board overlapping a first edge of the display panel and a source driving circuit overlapping a first edge of the display, and the scan stages are disposed on the display area.
 In the same field of endeavor, Seo discloses in Fig. 1 a circuit board (320-1-320-k) overlapping the first edge of the display panel (100) and a source driving circuit 300 (310-1 – 310-k) disposed on the circuit board (¶ [52-53]), and furthermore, Seo discloses the scan stages (GN1-GN6) disposed on the display area (DA) in Fig. 4.
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Park in view of the teaching of Seo for allowing greater freedom to vary the shape and to reduce the bezel width of the display device (¶ [40]).
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, Seo in view of Chung (US 2019/0378463).
	In reference to claim 16, Park as modified does not the source driving circuit applies a start signal to a first scan stage among the scan stages, wherein the first scan stage is positioned closer to a second edge of the display panel than all other scan stages of the scan driving unit, and wherein the second edge of the display panel is opposite the first edge of the display panel.
	In the same field of endeavor, Chung discloses source driving circuit applies a start signal (SP) to a first scan stage (CSN) among the scan stages (CS1-CSN), wherein the first scan stage (SSN) is positioned closer to a second edge of the display panel than all other scan stages of the scan driving unit, and wherein the second edge of the display panel is opposite the first edge of the display panel (see scan driver circuit in Fig. 1 having a last line SLN that receive signal (Sn) from the last stage (CSN of 140); when the scan direction is reverse direction, an n-th stage CSN that is the last circuit stage receive a start pulse (SP) as a carry signal (¶ [81-82]).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Park to scan the gate driver from the first scan stage positioning closer to the second edge of the display in view of the teaching of Chung so that the scan driver may sequentially output a plurality of scan signals along the forward direction or sequentially output a plurality of scan signals along the reverse direction (¶ [30]).
In reference to claim 17, Chung, discloses in Fig. 4, each of the scan stages sequentially output the scan signals, starting from the first scan stage (¶ [79]).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park,  Seo  in view of Matsukizono.
In reference to claim 18, Park as modified does not disclose the auxiliary stages includes auxiliary transistor some of the auxiliary transistors overlap the data connection lines.
In the same field of endeavor, Matsukizono discloses gate driver driving unit disposed in the display area (800) as shown in Figs. 1 and 2 (¶ [47-48], and [50-51]) to overcome problem of providing gate drive (900) provided in the non-display area in Fig. 12; and Matsukizono, furthermore, discloses transistor (30) of driving circuit (140) disposed on non-display area (900) of the display device overlapping with the data connection lines (D01, D02… D0i) in Fig. 9
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the gate driving circuit and the transistor of the dummy stage having transistor overlaps with the data connection line of Park in view of the teaching of Matsukizono to increase pixel aperture ratio and the light transmittance of active matrix substrate in which the drive circuit is provided within a pixel (see ¶ [12]), and to reduce the frame area of the display device (¶ [126]).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park,  Seo, Matsukizono and in view of Im.
	In reference to claim 19, Park as modified does not disclose, the auxiliary transistors share and auxiliary gate electrode, the gate electrode intersects the data connection line.
	In the same field of endeavor, Im discloses a driving circuit (in area II) of Fig. 1 comprising auxiliary transistors (T1 and T2) share the gate electrode (CG1) and (CG2) and the share gate electrode (GC1) intersects connection line (CW1) and share gate electrode intersects the data connection lines (CW2); (the common gate line CG1 may serve as common gate electrode of the plurality of first thin transistors T1: ¶ [57]).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the gate electrode of the transistors of Park in view of the teaching of Im in order to prevent the defects after the driver are attached to the display panel; see (¶  [5]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, and  Matsukizono, in view of Brody et al. (US 2006/0044215), hereinafter Brody.
With respect to claim 20, Park discloses in Fig. 1, a display device 100 comprising:
a display panel (110) including a display area (120) and a non-display area and a non-display area (area data driver 160, scan driver 140, test region 130, 135), wherein the non-display area abuts the display area and include data connection lines (lines connect between data driver (160), OS test region ) and the data connection lines electrically connected to the data lines (DLs).
a scan driving unit including scan stages (144, 146, 148) and auxiliary stages (141, 142), the scan stages are electrically connected to the scan lines  (SSLs) for providing scan signals through the scan lines to the pixels (¶ [43], [48]), 
the auxiliary stages (dummy stage 141 may be one or more dummy stages  ¶ [54]) are disposed on the non-display area, include auxiliary transistors (¶ [51] and CIRP2a dummy stage in Fig. 3 and 4), and are for providing carry signals (CR) to one or more of the scan stages (at least on dummy stage 141a that generates a carry signal CR in response to a scan start signal SSP… Fig. 3, ¶ [60], and [62]). 
Park does not disclose the scan driver unit disposed on the display area, and wherein some of the auxiliary transistors overlap the data connection lines.
In the same field of endeavor, Matsukizono discloses gate driver   driving unit disposed in the display area (800) as shown in Figs. 1 and 2 (¶ [47-48], and [50-51]) to overcome problem of providing gate drive (900) provided in the non-display area in Fig. 12; and Matsukizono, furthermore, discloses transistor (30) of driving circuit (140) disposed on non-display area (900) of the display device overlapping with the data connection lines (D01, D02… D0i) in Fig. 9
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the gate driving circuit and the transistor of the dummy stage having transistor overlaps with the data connection line of Park in view of the teaching of Matsukizono to increase pixel aperture ratio and the light transmittance of active matrix substrate in which the drive circuit is provided within a pixel (see ¶ [12]), and to reduce the frame area of the display device (¶ [126]).
Park as modified does not discloses a tiled display device comprising display devices; and seams disposed between display devices.
In the same field of endeavor, Brody discloses a tiled display in Fig. 3A comprising display devices (100a – 100C) with seams (112 and 114) disposed between display devices.
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the display of Park as modified in the display tiled of Brody to provide a scalable modular display that is cost-effective, seamless, and is easy to assemble electrically and mechanically (¶ [7]).

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.	 
	Lee et al. (US 2017/0193939) discloses in Fig. 2 a gate in panel (GIP) circuit are disposed on a display area AA of display panel (100); see ¶ [24-27]).
	Park et al. (US 2017/0287381) discloses in Fig. 5 a gate driver circuit (GD) in Figs. 1 and 5 comprises a first gate driver (100) in a non-display area (NDA) and a second gate driver in a display area (DA); see ¶ [67-71].
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692